DETAILED ACTION
This office action is in response to Applicant’s communication of 5/10/2022. Amendments to claims 1, 5, 6, 10 and 11 have been entered.  Claim 2 was previously cancelled.  Claims 1 and 3-11 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Specification

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and
of the manner and process of making and using it, in such full, clear, concise, and exact terms
as to enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any
person skilled in the art to which it pertains, or with which it is most nearly connected, to make
and use the same and shall set forth the best mode contemplated by the inventor of carrying
out his invention.

The specification is objected to under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to support the subject matter set forth in the claims. The specification, as originally filed does not provide support for the invention as now claimed. The test to be applied under the written description portion of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of later claimed subject matter. Vas-Cat, Inc, v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied (.Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).

Claims 1, 10 and 11 include the limitation “wherein a first portion of the first plurality of values are generated based on a Monte Carlo simulation of at least 1000 future publication datasets associated with the first agent, and a second portion of the first plurality of values are generated based on a Monte Carlo simulation of at least 1000 future publication datasets associated with the second agent;” However, the specification does not provide a written description disclosure to support this claimed limitation.  There is nothing in the specification of the instant application or in the 14/960,143 application, of which the instant application is a CON of, disclosing any number of datasets being simulated through a Monte Carlo simulation.  None of the paragraphs Applicant points show support for these elements.  There is no reference to 14/135,436 which Applicant appears to rely upon. 

Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of
the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11, are rejected under pre-AIA  35 U.S.C. 112, first paragraph or first paragraph of 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1, 10 and 11 are rejected under 35 U.S.C. § 112, first paragraph, because the specification does not provide a written description disclosure to support the claimed limitations as discussed in the objections to specification above. Similar reasoning and logic apply to the dependent claims. Dependent claims are also rejected by way of dependency on a rejected independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 10 is directed to a non-transitory computer-readable medium executed by a computing device and claim 11 is directed to a computing device, i.e. a machine performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to calculate, update and display values in order to mitigate economic risk which is a fundamental economic practice, i.e. risk mitigation through a mathematical algorithm, and thus grouped as Certain Methods of Organizing Human Activity, Mental Processes and Mathematical Concepts such as mathematical relationships and calculations.  
	The following bolded and italicized limitation steps of claim 1, stripped of any additional elements, claims 10 and 11 being similar, set forth the abstract idea of calculating, updating and displaying values in order to mitigate economic risk, “displaying, …an agent selector indicating selection of a plurality of agents including a first agent and a second agent …, and a first curve generated based on a first plurality of values, each associated with the first agent and the second agent, wherein a first portion of the first plurality of values are generated based on a Monte Carlo simulation of at least 1000 future publication datasets associated with the first agent, and a second portion of the first plurality of values are generated based on a Monte Carlo simulation of at least 1000 future publication datasets associated with the second agent; …, receiving first user input de-selecting the second agent …; and after receiving the first user input, calculating a second plurality of values by aggregating a third plurality of values across agents, including respective values of the third plurality of values that are associated with the first agent and the first portion of the first plurality of values, and excluding respective values of the third plurality of values that are associated with the second agent and the second portion of the first plurality of values, and updating the first curve … to indicate the second plurality of values, each associated with the first agent and not the second agent.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and mathematical calculations and therefore fall under the Mathematical Concepts and Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “computer device including a display and an input device”, a “user interface” and an “application programming interface”  (claims 1 and 10) and a computing “device” comprising “one or more processors; a display; and an input device” and an “application programming interface” (claim 11), there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mathematical Concepts grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with displays communicating input information via an application programming interface and displaying a use interface to complete the steps of displaying, receiving first user input, calculating and updating. The computing elements are recited at a high-level of generality (i.e., as generic computing devices with processors and displays to perform the generic computer functions), see at least the specification in paragraphs [0048] and [0058-0059].  The user interface is claimed at a high level of generality such that it is merely programmed to be displayed and gather input to complete the abstract idea, i.e. a data gathering step which is insignificant extra-solution activity. The application programming interface is broadly defined such that it is merely what is well known and understood in the art to allow software to communicate with other software with nothing significantly more.  As such, the claims amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and displaying a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	The claimed process of claim 1, claims 10 and 11 being similar, is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Gathering data, analyzing data through mathematical manipulation and displaying updated values is akin to Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016).  Furthermore, the insignificant extra-solution activity claimed such as the receiving and calculation of data sets is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); see MPEP 2106.05(d)(II). 
Dependent claims 3-9 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 3 recites mathematical algorithmic steps to determine a settlement amount for an identified individual who has been injured.  This is a fundamental economic practice such as an insurance settlement step.  These steps may also be completed through mental evaluation and judgement and through the use of pen and paper as claimed.  Claim 4 broadly recites generating a claim based on certain data which is a fundamental economic practice, i.e. for settlement of injury such as an insurance claim, and can be completed in the human mind and through manual means with the use of pen and paper.  Claims 5 and 6 broadly recite what the first plurality of values are based upon which is further narrowing the abstract concept.  Claims 7, 8 and 9 recite algorithmic steps, that can be performed in the human mind and through manual manipulation through the use of pen and paper, for further defining the abstract idea and applied to a generic processor.  
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to calculate, update and display values in order to mitigate economic risk further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to calculate, update and display values in order to mitigate economic risk) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed to calculate and display data) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to calculate, update and display values in order to mitigate economic risk) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 4-6, see the Remarks, filed 5/10/2022, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 4-6 has been withdrawn. 
Applicant's arguments, filed in the Remarks dated 5/10/2022, with respect to the 35 U.S.C. 101 rejection of claims 1 and 3-11, have been fully considered but they are not persuasive. 
On page 7 of the Remark, Applicant argues “However, the recited user interface is not an abstract idea and withdrawal of this rejection is respectfully requested in light of the amendments to the independent claims 1, 10, and 11.”, “The totality of the recited subject matter, including but not limited to the subject matter required by the newly added limitations, cannot practically be performed in the human mind.” and on page 9, “Because none of the claims recite an abstract idea, Applicant respectfully requests withdrawal of the outstanding rejections.”  Examiner respectfully disagrees.
The recited user interface is an additional element and not part of the abstract idea as noted in the above rejection.  The user interface is evaluated as to whether it improves the existing technology or is applied in a manner other than generally linking the abstract idea to a particular technological environment.  The user interface is merely defined as accepting input, through selection and de-selection, and displaying information. There is no technical detail as to how the interface functions such that one of ordinary skill in the art would interpret the interface as providing any technological improvement.  The interface is leveraged to improve the abstract idea.  The specification, throughout, but specifically at [0058-0059], discloses the interface as one merely being a programmed display on any commercially available generic computing device.  As such, the interface is merely generic technology on which the abstract idea is applied or linked with nothing significantly more.
	Applicant does not have support for the newly added claim language as discussed in the 35 U.S.C. 112(a) rejection above.
For these reasons and those found in the detailed analysis in the rejections above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1 and 3-11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/18/2022